DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the key must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 8 are objected to because of the following informalities: 
. Appropriate correction is required.
Regarding claim 2, Applicant recites “the handle locked is biased toward locked position”. The term “handle locked” appears to be a typographical error. Appropriate correction is required. For the purposes of examination “the handle locked” is interpreted as “the handle lock”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 recites the limitation "the motor” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the motor is considered to be replaced with the term electromechanical actuator. 
Regarding claim 10, Applicant discloses the latching device further comprising a handle, after having already disclosed a handle in claim 1. It is unclear if the Applicant is disclosing a secondary handle or the same handle. For the purposes of examination, it is considered to be the same handle. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over James US 4674776 (hereinafter referred to as James) and further in view of Ellis et al. US 20150184425 (hereinafter referred to as Ellis). 

Regarding claim 1, James teaches a latching device comprising: 
a chassis (20); 
a latch bolt (112) configured to move between a latch extended position (fig 1) and a latch retracted position(fig.7); 
a handle lock (26) configured to selectively lock a handle (22) in a locked position and unlock the handle in an unlocked position (col.5 lines 1-24); 

James does not teach an electromechanical actuator. 
 Ellis teaches a latching device comprising an electromechanical actuator (motor 76, fig5) configured to move the handle lock between the locked and unlocked position. 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide the latching device of James with an addition of an electromechanical actuator as taught by Ellis in order to automate a manual activity by providing a power actuated latching device. 

Regarding claim 2, James in view of Ellis further teaches the latching device of claim 1, further comprising a deadbolt (James 100) configured to move between a deadbolt extended position (James fig8) and a deadbolt retracted position (James fig7), wherein when the lock cylinder is rotated in the first direction the deadbolt is moved from the deadbolt extended position to the deadbolt retracted position. (James, see movement from fig 8 to fig7) 

Regarding claim 3, James in view of Ellis further teaches the latching device of claim 2, wherein when the lock cylinder is rotated in the first direction the deadbolt is first moved to the deadbolt retracted position first and then latch bolt is moved to the latch retracted position. (James fig4-9, col.6 line 62 – col 7 line 13, col.8 lines 38-52, col.9 lines 19-35)



Regarding claim 8, James in view of Ellis further teaches the latching device of claim 1, wherein the handle lock is biased (NOTE: The definition of bias, according to Merriam-Webster online is, “bent, tendency,” In the James reference, the handle lock has the tendency to be in the locked position) toward the locked position, wherein the lock cylinder is configured to be held by an operator (user, see background of invention) to retain the handle lock in the unlocked position. (James col. 6 line 54 – col. 7 line 32)

Regarding claim 9, James in view of Ellis further teaches the latching device of claim 1, wherein the lock cylinder (James) and actuator (Ellis) are independently operable to move the handle lock from the locked position to the unlocked position. (James fig. 4-9, Ellis actuator fully actuates the latch, paragraphs 90-92)

Regarding claim 10, James in view of Ellis further teaches the latching device of claim 1, further comprising the handle (James 22) and at least one rod actuated latch (James 100 – NOTE, the definition of rod according to Merriam-Webster online is “a slender bar”, 100 is actuated by the unlabeled bar attached to the right end of 100, fig6) coupled to the handle, wherein when the handle is rotated the at least one rod actuated latch moves from a rod actuated extended position (James fig8) to a rod actuated retracted position (James fig7), and wherein the handle lock is configured to prevent rotation of the .


Claims 11- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James US 4674776 (hereinafter referred to as James) and Ellis et al. US 20150184425 (hereinafter referred to as Ellis) and further in view of Picard et al. US 6174004 (hereinafter referred to as Picard).  

Regarding claim 11, James teaches the apparatus, therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that James further teaches method of operating a latching device, the method comprising: 
moving a handle lock (James 26) between a locked position (preventing movement of 50) and an unlocked position (enabling movement of 50);
rotating a lock cylinder (James 24) in a first direction (James, see movement from fig 8 to fig7) to move a latch bolt (James 112) from a latch extended position to a latch retracted position; and 
rotating the lock cylinder in the first direction to move the handle lock from a locked position to an unlocked position. (col.5 lines 1-24)
James does not teach an electromechanical actuator. 
 Ellis teaches a latching device comprising an electromechanical actuator (motor 76, fig5, configured to move the handle lock between the locked and unlocked position). 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide the latching device of James with an addition of an electromechanical actuator as taught by Ellis in order to automate a manual activity by providing a power actuated latching device. MPEP 2144

Picard teaches a multi-point latching device (deadbolt, latch bolt, with upper and lower latches, col. 8 lines 53-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the combined device of James and Ellis to be a multi-point latching device with upper and lower latches, a concept as taught by Picard, in order to provide added security to the door. 
 
Regarding claim 12, the combined device of James, Ellis & Picard further teaches the method of claim 11, further comprising rotating the lock cylinder in the first direction to move a deadbolt (James 100) from an extended deadbolt position (James fig8) to a retracted deadbolt position (James fig7).

Regarding claim 14, the combined device of James, Ellis & Picard further teaches the method of claim 11, wherein rotating the lock cylinder (James 24) in the first direction to move the latch bolt to the latch retracted position and rotating the lock cylinder in the first direction to move the handle lock to the unlocked position occur simultaneously. (James col.5 lines 1-24, col. 8 lines 20-52)

Regarding claim 15, the combined device of James, Ellis & Picard further teaches the method of claim 11, further comprising powering the actuator with a capacitor (Ellis, paragraph 130). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of James and Ellis in addition to a capacitor, as further taught by Ellis, in order to provide a backup power means in case of power failure or loss (Ellis, paragraph 129-130).



Regarding claim 17, the combined device of James, Ellis & Picard further teaches the method of claim 11, further comprising holding (Ellis teaches this concept as in the case of a power failure, the cylinder is not required to actuate the movement of the handle lock 50 in Ellis) the lock cylinder in a stationary position when the handle lock is in the unlocked position. (Ellis, paragraphs 91-94, 129-130)

Regarding claim 18, the combined device of James, Ellis & Picard further teaches the method of claim 17, wherein holding the lock cylinder in a stationary position (Ellis teaches this concept as in the case of a power failure, the cylinder is not required to actuate the movement of the handle lock 50 in Ellis) when the handle lock is in the unlocked includes resisting a biasing force (Ellis handle lock is biased to the lock position, urging the handle lock to the locked position. (Ellis, paragraphs 91-94, 129-130) 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide the latching device of James with an addition of an electromechanical actuator as taught by Ellis in order to provide a power actuated latching device. 

Regarding claim 19, the combined device of James, Ellis & Picard further teaches the method of claim 17, further comprising turning a handle (James 22) to retract at least one cassette actuated latch (James, deadbolt 100 is also a type of latch, wherein the cassette is 90).   (James fig.1-8) 

Regarding claim 20, the combined device of James, Ellis & Picard further teaches the method of claim 19, however does not teach wherein turning the handle retracts a transom latch (top latch, Picard, not .

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 4, references of record do not teach wherein the lock cylinder is rotated twice in the same direction, one after the other, in order to first retract the deadbolt and then to retract the latch. Although James teaches the use of a handle to retract both the deadbolt and the latch, it is not through two different rotations in the same rotational direction. Examiner can find no reason to combine or modify the references of record without the use of impermissible hindsight. Claims 5-6 are objected to based on their dependency on claim 4. 

	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latching devices. 
Related but not relied upon prior art: US 9617757, US 11156021, US 5678870.			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675